EXAMINER’S AMENDMENT
This action is in response to amendments received 01/11/2021. Claims 1-20, 22, 24 and 26-29 are pending with claims 1, 4, 8, 10, 12, 15, 17 and 27-29 currently amended.
Claims 1-20, 22, 24 and 26-29 are allowed, with claims 1, 12 and 15 being independent.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Lin Hsu on 02/16/2021 and 02/18/2021.
The application has been amended as follows:
Change claims 1, 3-5, 8-17, 19, 20, 22, 24 and 26 to:
1.   (Currently Amended)  A method of gaming, comprising:
	receiving location based information [[of]]for a game play of a user playing a gaming application as displayed on a first device, wherein the location based information is made with reference to 
	determining a predicted virtual location for the character in the game play of the user based on for the game plays of the plurality of users that is made with reference to virtual locations of of the plurality of users;
	
	generating contextually relevant information for the predicted virtual location for the of the plurality of users 
	generating a companion interface including an option to send a request for help and the contextually relevant information; and
	sending the companion interface to a second device associated with the user for display concurrent with the game play of the user[[.]],
	wherein selection of the option causes a beacon to be sent to one or more companion interfaces of one or more friends of the user, wherein the beacon is rendered in a radar mapping showing the gaming world, the beacon located at a point corresponding to a current virtual location of the character of the user in the gaming world.

3.   (Currently Amended)  The method of claim 1, further comprising:
	instantiating an instance of the gaming application in association with the game play of the user; and
	delivering data representative of the game play of the user to the first device over a 

	4.   (Currently Amended)  The method of claim 1, wherein the generating contextually relevant information includes:
	predicting a task to be completed within the game play of the user based on the predicted virtual location for the game plays of the plurality of users 
	predicting a solution configured for completing the task based on the for the game plays of the plurality of users 

	5.   (Currently Amended)  The method of claim 4, wherein the predicting [[a]]the solution includes:
	determining a sequence of steps necessary to accomplish the task;
	delivering in the companion interface a first step in the sequence;
	determining a completion of the first step within the game play of the user; and
	delivering [[the]]a next step in the sequence in the companion interface. 

8.   (Currently Amended)  The method of claim 1, further comprising:
	generating a virtual location of the character, wherein the the gaming application and corresponding location based information for the game play of the user, wherein the 
	outputting the 
	collecting the 

	9.   (Currently Amended)  The method of claim 1, wherein the location based information for the game play of the user is related to:
	current assets of the character; or
	current skill set of the character; or
	history of task accomplishments within the gaming application; or
	current geographic location of the character in the gaming world; or
	progress through the gaming application in the game play of the user; or
	current status of the game play; or
	one or more actions of the character in the game play of the user.   


	
	
	receiving an acceptance of the request for help by a 
	streaming 
	establishing a communication session conducted through companion interfaces of the user and the 

	11.   (Currently Amended)  The method of claim 1, wherein the generating contextually relevant information includes:
	detecting a predefined event within the game play of the user;
	accessing a previously generated message from a friend of the user; and
	delivering the previously generated message within the contextually relevant information.

	12.   (Currently Amended)  A method of gaming, comprising:
	instantiating a first instance of a gaming application in association with a game play of a user;
	delivering data representative of the game play of the user to a first device over a first communication channel for interaction by the user;
	determining location based information for a character in the game play of the user, wherein the location based information is made with reference to the character 
	determining a predicted virtual location for the character in the game play of the user based on for the game plays of the plurality of users that is made with reference to virtual locations of of the plurality of users;
	
	generating contextually relevant information for the predicted virtual location for the game plays of the plurality of users 
	generating a companion interface including an option to send a request for help and the contextually relevant information; and
	sending the companion interface over a second communication channel to a second device associated with the user for display concurrent with the game play of the user[[.]],
	wherein selection of the option causes a beacon to be sent to one or more companion interfaces of one or more friends of the user, wherein the beacon is rendered in a radar mapping showing the gaming world, the beacon located at a point corresponding to a current virtual location of the character of the user in the gaming world.

	13.   (Currently Amended)  The method of claim 12, further comprising:
	determining a task to be completed within the game play of the user;
	including in the contextually relevant information an offer to complete the task;
	receiving an acceptance of the offer;
for the character in the game play of the user, wherein the first jump game play begins from a point in the gaming application corresponding to the first snapshot;
	generating a second snapshot during execution of the second instance of the gaming application and includes second game state of the second instance, wherein the second instance is controlled by an expert, and wherein the task is completed in the first jump game play;
	instantiating a third instance of the gaming application in a second jump game play based on the second snapshot, wherein the third instance is controllable by the user for the game play of the user, wherein the task is completed in the second jump game play.

	14.   (Currently Amended)  The method of claim 12, wherein the determining location based information for the character in the game play of the user includes:
	generating a a corresponding virtual location of the character, wherein the the gaming application and [[the]]corresponding location based information for the character in 
	outputting the 
	collecting the 

	15.   (Currently Amended)  A non-transitory computer-readable medium storing a computer program for gaming, the computer-readable medium comprising:
	program instructions for receiving location based information [[of]]for a game play of a user playing a gaming application as displayed on a first device, wherein the location based 
	program instructions for determining a predicted virtual location for the character in the game play of the user based on for the of the plurality of users that is made with reference to virtual locations of of the plurality of users;
	
	program instructions for generating contextually relevant information for the predicted virtual location for the game plays of the plurality of users 
	program instructions for generating a companion interface including an option to send a request for help and the contextually relevant information; and
	program instructions for sending the companion interface to a second device associated with the user for display concurrent with the game play of the user[[.]],
	wherein selection of the option causes a beacon to be sent to one or more companion interfaces of one or more friends of the user, wherein the beacon is rendered in a radar mapping showing the gaming world, the beacon located at a point corresponding to a current virtual location of the character of the user in the gaming world.

	16.   (Currently Amended)  The computer-readable medium of claim 15, further comprising:
	program instructions for instantiating an instance of the gaming application in association with the game play of the user; and


	17.   (Currently Amended)  The computer-readable medium of claim 15, wherein the program instructions for generating contextually relevant information includes: 
	program instructions for predicting a task to be completed within the game play of the user based on the predicted virtual location for the game plays of the plurality of users 
	program instructions for predicting a solution configured for completing the task based on the for the game plays of the plurality of users 

19.   (Currently Amended)  The computer-readable medium of claim 17, wherein the program instructions for predicting [[a]]the solution includes:
	program instructions for determining a sequence of steps necessary to accomplish the task;
	program instructions for delivering in companion interface a first step in the sequence;
	program instructions for determining completion of the first step within the game play of the user; and
	program instructions for delivering [[the]]a next step in the sequence in the companion interface. 

	20.   (Currently Amended)  The computer-readable medium of claim 15, further comprising:
a corresponding virtual location of the character, wherein the the gaming application and corresponding location based information [[of]]for the game play of the user, wherein the 
	program instructions for outputting the 
	program instructions for collecting the 

22.  (Currently Amended)  The method of claim 1, wherein the assistance includes one or more of:  
	a solution; or
   	a solution in completing a task to be completed within the game play of the user; or
	identification of the one or more friends of the user playing the gaming application; or
	a message from a friend of the user; or
	a sequence of controller inputs; or
	one or more objects to avoid; or
	a sequence of steps; or
	a corresponding radar mapping; or
	messaging; or 
	waypoints; or
	quests; or
	challenges; or
	a train of related messages; or
	a warning; or
	expert help; or
	friend help; or
	an offer to purchase downloadable content.

	24.  (Currently Amended)  The method of claim 12, wherein the assistance includes one or more of:  
	a solution; or
   	a solution in completing a task to be completed within the game play of the user; or
	identification of the one or more friends of the user playing the gaming application; or
	a message from a friend of the user; or
	a sequence of controller inputs; or
	one or more objects to avoid; or
	a sequence of steps; or
	a corresponding radar mapping; or
	messaging; or 
	waypoints; or
	quests; or
	challenges; or
	a train of related messages; or
	a warning; or
	expert help; or
	friend help; or
	an offer to purchase downloadable content.

	26.  (Currently Amended)  The non-transitory computer-readable medium of claim 15, wherein the assistance includes one or more of:  
	a solution; or
   	a solution in completing a task to be completed within the game play of the user; or
	identification of the one or more friends of the user playing the gaming application; or
	a message from a friend of the user; or

	one or more objects to avoid; or
	a sequence of steps; or
	a corresponding radar mapping; or
	messaging; or 
	waypoints; or
	quests; or
	challenges; or
	a train of related messages; or
	a warning; or
	expert help; or
	friend help; or
	an offer to purchase downloadable content.

The following is an examiner’s statement of reasons for allowance. A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations:
“generating contextually relevant information for the predicted virtual location based on the location based information for the game plays of the plurality of users, wherein the contextually relevant information provides assistance in advancing the game play of the user; 
	generating a companion interface including an option to send a request for help and the contextually relevant information; and
	sending the companion interface to a second device associated with the user for display concurrent with the game play of the user,
	wherein selection of the option causes a beacon to be sent to one or more companion interfaces of one or more friends of the user, wherein the beacon is rendered in a ” (claims 1, 12, and 15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daivd Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715